                      Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 1 of 8

AO 91 (Re" l l!l l) Cnmmal Complamt                                                                                                  C&WNo 18-113                 AUSARotella



                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                               Eastern District of Pennsylvania

                  United States of America                          )
                               v.                                   )
                                                                    )        Case No.
                                                                    )                    18-l~U-M
                   JAMES F CONNOR V                                 )
                                                                    )
                                                                    )
                         Defendant{s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of              see attached affidavit             _ in the county of _                                        Philadelphia                    in the
        Eastern       District of        Pennsylvania        , the defendant(s) violated:

            Code Section                                                        Offense Description
18 USC 2251(a)                               Manufacture/Attempted Manufacture of Child Pornography
18 U S C 2252(a)(4)(B)                       Possession of Child Pornography

See Attachment A




          This criminal complaint is based on these facts:
See attached Affidavit




          O Continued on the attached sheet.



                                                                                                              Complainant's signature

                                                                                        Michelle Arriaga, Special Agent, HSI
                                                                                                     -    .      "i"'t~~~~-~                      ~

                                                                                                         , , •'Prznteq nanil!-t1rz.d tztle
                                                                                                    .,'                                 i         "'
                                                                                                                            ~                          -c.... .
Sworn to before me and signed in my presence.
                                                                                          .. 'l \

                                                                                                              .' '   ....       ... " . .   ...




Date:             10/11/2018


City and state:
             Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 2 of 8



                                      ATTACHMENT A

Count One -Manufacture/Attempted Manufacture of Child Porno2:raphy - 18 U.S.C.
§ 2251

On or about April 18, 2018, in the Eastern District of Pennsylvania, defendant JA..\1ES F.
CONNOR V did knowingly employ, use, persuade, induce, entice, or coerce a minor to engage
in sexually explicit conduct for the purpose of producing a visual depiction of such conduct, and
did attempt to do so, and the visual depiction was produced using materials that have been
mailed, shipped, or transported in or affecting interstate or foreign commerce.


Count Two - Possession of Child Porno2:raphy - 18 U.S.C. § 2252(a)(4)(B)

On or about October 11, 2018, in the Eastern District of Pennsylvania, defendant JAMES F.
CONNOR V did knowingly possess books, magazines, periodicals, films, video tapes and other
matter, namely an SD card, which contained more than 600 visual depictions that had been
shipped and transported using any means or facility of interstate or foreign commerce, or in or
affecting interstate or foreign commerce. The production of these visual depictions involved the
use of minors, including prepubescent minors and minors who had not attained 12 years of age,
engaging in sexually explicit conduct, and the visual depictions were of minors engaging in
sexually explicit conduct.
             Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 3 of 8



                                                                        Ii- 1blI -Wl
                             AFFIDAVIT OF PROBABLE CAUSE

Your Affiant, Michelle D. Arriaga, a Special Agent with the United States Department of

Homeland Security, being duly sworn, deposes and states as follows:

        I.     Your Affiant is a Special Agent employed by the Cnited States Department of

Homeland Security, Immigration and Customs Enforcement, Homeland Security Investigations

(HSI), assigned to the Office of the Special Agent in Charge, Philadelphia, Pennsylvania. I have

been employed in such capacity since October 2008. In 2008, I completed the Federal Law

Enforcement Criminal Investigator Training Program as well as the Immigration and Customs

Enforcement Special Agent Training Academy located in Glynco, GA. As an HSI Special

Agent, I have experience conducting criminal investigations as it pertains to violations of Title 8,

Title 18, and Title 21 of the United States Code. I am currently assigned to the HSI Philadelphia

Child Exploitation and Human Trafficking unit where I have investigated and assisted with the

investigation of numerous cases involving the sexual exploitation of minor children. I have

extensive training and experience conducting and assisting with criminal investigations

including, but not limited to, the aforesaid scope.

       2.      As defined in Title 18, United States Code, Section 2510(7), I am authorized to

conduct investigations of, and execute warrants for violations of United States law.

       3.      The statements in this Affidavit are based in part on my investigation of this

matter and on information provided by other law enforcement officers. Because this affidavit is

being submitted for the limited purpose of securing an arrest warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth only those facts that I

believe are necessary to establish probable cause to believe that JA.\1ES CONNOR, date of birth
             Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 4 of 8



December 15, 1995, committed violations ofTitle 18 U.S.C. Sections 2251 and 2252 which

make it a crime to employ, use, persuade, induce, entice, or coerce any minor to engage in any

sexually explicit conduct for the purpose of producing any visual depiction of such conduct, or

attempts to do so (§ 2251 ); and to possess visual depictions of minors engaging in sexually

explicit conduct, and any attempts to do so(§ 2252).

                                 INVESTIGATIVE RESt;LTS

       4.      On April 19, 2018, Pittsfield Township Police in Michigan, were contacted by

S.T., the mother of the 14-year old minor victim (R.T.), who reported that she had been

contacted by her daughter's school regarding a 21-year old male (later identified as the

defendant, JAMES CO::--JNOR) who had been communicating with her daughter.through social

media, text messaging and email. The school advised that the minor victim may have sent naked

photographs to the suspect, and that he is threatening and intimidating the victim.

       5.      The victim was interviewed and advised police that she met the target while on

the "KJK" application through a group chat sometime in December 2017. R.T. informed the

officers that the subject was introduced to her as "JC" or "James," and stated that they eventually

began communicating through KIK, Snapchat, Skype, emails and text messages. R.T. also stated

that she would Skype with him every day until recently when she cut it back to three days a

week. Additionally, R.T. stated that she told the suspect that she was 14 years old, and that the

suspect told her that he was 21 years old and lived in Pennsylvania.

       6.      During the interview, the child told officers that while she was "Skype-ing" with

the suspect, he began to ask her to show him her naked body, and that the suspect repeatedly

asked her for naked photographs throughout the last two months. The minor and her mother

consented to a forensic examination of the minor's cell phone, which revealed more than 400
             Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 5 of 8



conversations between the victim and the defendant in March and April 2018 using the

application KIK, Text~ow, TextPlus, and cellphone text messages. Numerous sexually explicit

images and videos of the defendant and the victim were also discovered.

       7.      The subscriber of the phone number with whom the victim had been

communicating was identified by records obtained from AT&T as the defendant, JA:\1ES

CO~NOR, residing at 118 Penn Lane, West Chester, PA. Based on a review of the coordinates

in the messages and photographs in the communications between the victim and CO~~OR, the

defendant communicated from his residence at 118 Penn Lane, West Chester, PA

       8.      As part of the investigation agents reviewed records obtained from Snapchat,

which revealed multiple conversations between the defendant and the victim, including a number

of conversations in which CONNOR requested the victim masturbate for him during her

menstrual cycle. Your Affiant reviewed multiple images and videos that were extracted from the

cellphone of the victim. In doing so, your Affiant observed videos that appear to correspond to

one of the conversations regarding the victim masturbating during her menstrual cycle that took

place on April 18, 2018. Those images depict the victim exposing her breasts, vagina and face

while masturbating with a curling iron. It is clear from the videos that the victim was on her

menstrual cycle,

       9.      KIK application conversations within the user account belonging to R.T. revealed

221 KIK messages between R.T. and the suspect on her phone. For purposes of this complaint

and warrant, during a KIK conversation on :\1arch 30, 2018 through March 31, 2018, there were

a number of sexually explicit images exchanged between the defendant and the victim, including

an image sent by the victim at CONNOR 's direction that depicted her naked vagina. Your
              Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 6 of 8



Affiant viewed these photos and in your Affiant's opinion, they constitute lascivious exhibition

of the victim's genitals and child pornography within the definition of 18 U.S.C. § 2256.

        10.    The forensic exam also revealed almost 1,500 SMS messages between the

defendant and the victim via the TextNow application. During a particular conversation, the

defendant discussed buying the victim a ring and a chain for her ..Sweet Sixteen," corroborating

that he was aware that she was under the age of 16 during their communications. CO"'.',;"'.'JOR

directed R.T. to delete their messages a number oftimes during their communications.

       11.     On October 11, 2018, your Affiant along with other law enforcement

investigators executed a search warrant at CO"'.'JNOR's residence at 118 Penn Ln., West Chester,

PA 19382. C01'i'NOR was immediately encountered inside 118 Penn Ln, and was advised by

Your Affiant and HSI Special Agent Rich Cerminaro that he was not under arrest and he was

free to leave at any point as well as free to not speak with investigators.

        12.    Though he was not in custody, CO~~OR was advised of his Miranda warnings,

which he waived and agreed to speak with investigators concerning this investigation. The

following information was gathered from CONNOR, in sum and substance:

                       a.      CON"'.',;OR admitted to utilizing the internet to socialize on social

              media platforms in violation of the terms of his federal probation. CO;';NOR

              identified a photograph of minor victim R.T., and admitted to communicating with

              her over his cell phone, and to sending her pornographic images and videos, and

              receiving the same from her.

                       b.      CO~"NOR stated that he met R.T. on a KIK messaging group and

              began to communicate with R.T. outside of the group shortly after meeting.

              CONt,.;OR admitted that he knew R.T. was 14 years old but continued to
             Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 7 of 8



              communicate with her in a sexual manner, despite her age. CO~"'NOR admitted to

              directing R.T. to take naked photographs and videos of her masturbating, and that

              he would at times also tell her what to do or how to touch herself. CONNOR sent

              R.T. naked photos of his body and images of himself masturbating as well.

              CONNOR was shown images retained from R.T. 's cell phone and he identified

              himself in the photos and stated that he had sent those images to her.

       13.     A MicroSD card was recovered from CONNOR's bedroom, and CON:1\JOR

advised agents that they would find child pornography on the SD card, as well as images of

victim R.T. CONNOR stated that he obtained the files through Omegle and downloaded the

files to a Dropbox account that he has since closed. Forensic agents extracted 2,844 images and

photos from the Micro SD card that appeared to be child pornography.

       14.     Your Affiant reviewed the images within the Micro SD card in the field and was

able to view a subfolder on the card labeled "R*****", which is the first name ofR.T. Within

this folder, your Affiant reviewed 17 images. Within the 17 images, your affiant observed 7 face

and clothed body pictures of R.T. and the remaining images were of R.T. naked, close up images

of her breasts and vagina. Your Affiant can confirm that 3 images matched photos recovered

from R.T. 's cell phone, which depict R.T. in the bathroom revealing her nude body and focusing

on her breasts and vagina. During her forensic interview, R.T. identified herself in the image. A

similar sanitized photo of the 3 images mentioned above of R.T. was shown to CONNOR during

his interview and he admitted to requesting and receiving the image.

       15.     C0~:1'-JOR agreed to a polygraph exam after the interview at his home. During the

pre-examination polygraph interview, CO:t,.;NOR stated that he had studied the polygraph

examination handbook and was aware of techniques that would help him pass examinations
                                Case 2:18-mj-01611 Document 1 Filed 10/11/18 Page 8 of 8



                despite being untruthful. CO~OR admitted to utilizing these techniques in previous polygraph

                examinations and passing those exams even though he lied during the test. During the interview

                for this polygraph examination, CONNOR admitted to directing R.T. to do sexual acts in a step

                by step process and at one point encouraged her to utilize a hairbrush to stimulate herself.

                CONNOR revealed that he and R.T. would mutually masturbate through video conferencing.

                                                                   CONCLt;SION

                         16.              Based on the aforementioned factual information, your Affiant respectfully

                submits that there is probably cause to believe that James F. CON:'JOR V has committed

                violations of Title 18, C.S.C. § 2251 and 2252(a).

                         17.              Therefore, I respectfully request that the attached warrant be issued authorizing

                the arrest of JAMES F. CONNOR V.

                                                                         Respectfully submitted,



                                                                        Michelle D. Arriaga
                                                                        Special Agent
                Subscri9ed and sworn before me
                this_ J_L _day of October 2018.

   . .' '
   ~


.;.: .: . .·' ....
       ~



. . '
i: 1AC
t .. · 6nite
  ~
         ..,
           .,    'i,\_
                          ta es Magistrate
                                 ... .     Judge
                                           ~               ~

                               '•   ...        .
                                                   ,., ,,'
                                                       "
                                    ..    ..,.\
                                                  \'
